Case 19-40896    Doc 3   Filed 02/20/19     Entered 02/20/19 16:00:04   Main Document
                                          Pg 1 of 11


                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION



                                            )
In re:                                      )   Case No. 19-40883-659
                                            )   CHAPTER 11
PAYLESS HOLDINGS LLC,                       )
                                            )
Debtor.                                     )
                                            )
Tax I.D. 80-085570
                                            )
                                            )
In re:                                      )   Case No. 19-40886
                                            )   CHAPTER 11
PAYLESS INTERMEDIATE HOLDINGS,              )
LLC,                                        )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
In re:                                      )   Case No. 19-40889
                                            )   CHAPTER 11
WBG-PSS HOLDINGS LLC,                       )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )   Case No. 19-40890
                                            )   CHAPTER 11
PAYLESS INC.,                               )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )   Case No. 19-40892
                                            )   CHAPTER 11
PAYLESS FINANCE INC.,                       )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
Case 19-40896   Doc 3   Filed 02/20/19     Entered 02/20/19 16:00:04   Main Document
                                         Pg 2 of 11


                                  )
In re:                            )             Case No. 19-40910
                                  )             CHAPTER 11
COLLECTIVE BRANDS SERVICES, INC., )
                                  )
Debtor.                           )
                                  )
Tax I.D. XX-XXXXXXX
                                  )
                                  )
In re:                            )             Case No. 19-40884
                                  )             CHAPTER 11
PSS DELAWARE COMPANY 4, INC.,     )
                                  )
Debtor.                           )
                                  )
Tax I.D. XX-XXXXXXX
                                  )
                                  )
In re:                            )             Case No. 19-40898
                                  )             CHAPTER 11
SHOE SOURCING, INC.,              )
                                  )
Debtor.                           )
                                  )
Tax I.D. XX-XXXXXXX
                                  )
                                  )
In re:                            )             Case No. 19-40882
                                  )             CHAPTER 11
PAYLESS SHOESOURCE, INC.,         )
                                  )
Debtor.                           )
                                  )
Tax I.D. XX-XXXXXXX
                                  )
                                  )
In re:                            )             Case No. 19-40888
                                  )             CHAPTER 11
EASTBOROUGH, INC.,                )
                                  )
Debtor.                           )
                                  )
Tax I.D. XX-XXXXXXX
                                  )




                                            2
Case 19-40896    Doc 3   Filed 02/20/19     Entered 02/20/19 16:00:04   Main Document
                                          Pg 3 of 11


                                            )
In re:                                      )       Case No. 19-40903
                                            )       CHAPTER 11
PAYLESS PURCHASING SERVICES,                )
INC.,                                       )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
In re:                                      )       Case No. 19-40907
                                            )       CHAPTER 11
PAYLESS SHOESOURCE                          )
MERCHANDISING, INC.,                        )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
In re:                                      )       Case No. 19-40885
                                            )       CHAPTER 11
PAYLESS GOLD VALUE CO, INC.,                )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )       Case No. 19-40894
                                            )       CHAPTER 11
PAYLESS SHOESOURCE                          )
DISTRIBUTION, INC.,                         )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                              )
In re:                        )                     Case No. 19-40896
                              )                     CHAPTER 11
PAYLESS SHOESOURCE WORLDWIDE, )
INC.,                         )
                              )
Debtor.                       )
                              )
Tax I.D. XX-XXXXXXX




                                                3
Case 19-40896    Doc 3   Filed 02/20/19     Entered 02/20/19 16:00:04   Main Document
                                          Pg 4 of 11


                                            )
In re:                                      )       Case No. 19-40901
                                            )       CHAPTER 11
PAYLESS NYC, INC.,                          )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )       Case No. 19-40906
                                            )       CHAPTER 11
PAYLESS SHOESOURCE OF PUERTO                )
RICO, INC.,                                 )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
In re:                                      )       Case No. 19-40887
                                            )       CHAPTER 11
PAYLESS COLLECTIVE GP, LLC,                 )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )       Case No. 19-40908
                                            )       CHAPTER 11
COLLECTIVE LICENSING, LP,                   )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )       Case No. 19-40891
                                            )       CHAPTER 11
COLLECTIVE LICENSING                        )
INTERNATIONAL, LLC,                         )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX




                                                4
Case 19-40896    Doc 3   Filed 02/20/19     Entered 02/20/19 16:00:04   Main Document
                                          Pg 5 of 11


                                            )
In re:                                      )       Case No. 19-40900
                                            )       CHAPTER 11
CLINCH, LLC,                                )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )       Case No. 19-40893
                                            )       CHAPTER 11
COLLECTIVE BRANDS FRANCHISING               )
SERVICES, LLC,                              )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
In re:                                      )       Case No. 19-40905
                                            )       CHAPTER 11
PAYLESS INTERNATIONAL                       )
FRANCHISING, LLC,                           )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
In re:                                      )       Case No. 19-40902
                                            )       CHAPTER 11
PSS CANADA, INC.,                           )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX
                                            )
                                            )
In re:                                      )       Case No. 19-40895
                                            )       CHAPTER 11
PAYLESS SHOESOURCE CANADA,                  )
INC.,                                       )
                                            )
Debtor.                                     )
                                            )
Tax I.D. XX-XXXXXXX




                                                5
Case 19-40896           Doc 3      Filed 02/20/19       Entered 02/20/19 16:00:04               Main Document
                                                      Pg 6 of 11


                                                         )
In re:                                                   )       Case No. 19-40899
                                                         )       CHAPTER 11
PAYLESS SHOESOURCE CANADA GP,                            )
INC.,                                                    )
                                                         )
Debtor.                                                  )
                                                         )
Tax I.D. XX-XXXXXXX
                                 )
In re:                           )                               Case No. 19-40897
                                 )                               CHAPTER 11
PAYLESS SHOESOURCE CANADA, L.P., )
                                 )
Debtor.                          )
                                 )
Tax I.D. XX-XXXXXXX
                                 )

                    ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                  CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”): (i) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only and (ii) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule

81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

Missouri; and the Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and the Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing, if

any, before the Court (the “Hearing”); and the Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




                                                             6
Case 19-40896        Doc 3   Filed 02/20/19      Entered 02/20/19 16:00:04      Main Document
                                               Pg 7 of 11


and upon all of the proceedings had before the Court and after due deliberation and sufficient

cause therefore; it is HEREBY ORDERED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    The above-captioned cases are consolidated for procedural purposes only and

shall be administered jointly under Case No. 19-40883-659 (the “Lead Case”) in accordance with

the provisions of Bankruptcy Rule 1015(B). All pleadings and other documents to be filed in the

jointly administered cases shall be filed and docketed in Case No. 19-40883-659.

         3.    The caption of the jointly administered cases shall read as follows:


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION 

In re:                                            )   Case No. 19-40883-659
                                                  )   Chapter 11
PAYLESS HOLDINGS LLC, et al.,                     )
                                                  )   Jointly Administered
                       Debtors.                   )
                                                  )
                                                  )
                                                  )


         4.    The foregoing caption satisfies the requirements set forth in Bankruptcy Code

section 342(c)(1).

         5.    A docket entry shall be made in the chapter 11 cases of each Debtor (except that

of the Lead Case), substantially as follows:

                       An order has been entered in this case administratively
                       consolidating the cases of Payless Holdings LLC; Payless
                       Intermediate Holdings LLC; WBG-PSS Holdings LLC;
                       Payless Inc; Payless Finance, Inc.; Collective Brands
                       Services, Inc.; PSS Delaware Company 4, Inc.; Shoe
                       Sourcing, Inc.; Payless ShoeSource, Inc.; Eastborough, Inc.;
                       Payless Purchasing Services, Inc.; Payless ShoeSource



                                                  7
Case 19-40896      Doc 3    Filed 02/20/19     Entered 02/20/19 16:00:04        Main Document
                                             Pg 8 of 11


                       Merchandising, Inc.; Payless Gold Value CO, Inc.; Payless
                       ShoeSource Distribution, Inc.; Payless ShoeSource
                       Worldwide, Inc.; Payless NYC, Inc.; Payless ShoeSource of
                       Puerto Rico, Inc.; Payless Collective GP, LLC; Collective
                       Licensing, L.P.; Collective Licensing International, LLC;
                       Clinch, LLC; Collective Brands Franchising Services, LLC;
                       Payless International Franchising, LLC; PSS Canada, Inc.;
                       Payless ShoeSource Canada Inc.; Payless ShoeSource
                       Canada GP Inc.; and Payless ShoeSource Canada LP for
                       procedural purposes only and providing for its joint
                       administration with the terms therein.

       6.      Any creditor, debtor or other party filing a proof of claim against any of the

Debtors shall clearly assert such claim against the particular Debtor obligated on such claim and

not against the jointly administered Debtors, except as otherwise provided in any other order of

this Court.

       7.      One consolidated docket, one file and one consolidated service list shall be

maintained by the Debtors and kept by the Clerk of the Court with the assistance of the notice

and claims agent retained by the Debtors in these chapter 11 cases.

       8.      Separate claims registers shall be maintained from the date of this Order forward

for all claims in all of the separate Debtor cases. Counsel for the Debtors shall consult with the

Clerk of the Court to prepare applicable forms, notices and procedures to effectuate this

provision (including a standard form for a proof of claim specific for these cases and

instructions and bar date notices for submitting proof of claims).

       9.      One mailing matrix shall be maintained for all cases, which the Debtors’ counsel

shall file as required under this Court’s local rules. The matrix shall include all names and

addresses comprising of the most current list of the Debtors’ creditors. The matrix shall be

maintained in the electronic record for the Lead Case.




                                                 8
Case 19-40896      Doc 3     Filed 02/20/19     Entered 02/20/19 16:00:04        Main Document
                                              Pg 9 of 11


          10.   The Debtors shall file monthly operating reports as may be arranged and agreed

to between the Debtors and the U.S. Trustee. These parties may agree to file a single joint

monthly operating report with segregated data specific to each Debtor. Each Debtor shall be

liable for its own U.S. Trustee fees required under 28 U.S.C. § 1930.

          11.   At the U.S. Trustee’s discretion, one creditors committee may be appointed for all

cases, with members drawn from each of the jointly administered cases with unsecured

claimants, or separate committees may be appointed for each of the cases.

          12.   Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective cases.

          13.   Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such motion and the requirements of the local rules of this Court are satisfied by such

notice.

          14.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

          15.   Nothing in this Order shall alter or limit any authorization or relief contained in,

or prevent Payless ShoeSource Canada Inc., Payless ShoeSource Canada GP Inc., or Payless

ShoeSource Canada LP (the “Canadian Debtors”) from taking any action authorized pursuant to

an order issued by the Ontario Superior Court of Justice (Commercial List) (the “Canadian

Court”) in proceedings in respect of the Canadian Debtors pursuant to the Companies’ Creditors

Arrangement Act (Canada), and the Canadian Debtors shall be subject to a budget or similar

restrictions only as established by the Canadian Court. To the extent of any inconsistency




                                                 9
Case 19-40896       Doc 3     Filed 02/20/19 Entered 02/20/19 16:00:04                 Main Document
                                            Pg 10 of 11


between this Order and the terms of any order of the Canadian Court, the order of the Canadian

Court shall govern with respect to the Canadian Debtors.

        16.     No later than two (2) business days after the date this Order is entered on the

docket, the Debtors are directed to serve a copy of this Order on the Notice Parties, and are

directed to file a certificate of service no later than 24 hours after such service.


                                                               KATHY A. SURRATT-STATES
                                                              Chief United States Bankruptcy Judge
 DATED: February 20, 2019
 St. Louis, Missouri
 jjh




                                                  10
Case 19-40896    Doc 3    Filed 02/20/19 Entered 02/20/19 16:00:04   Main Document
                                        Pg 11 of 11


Order Prepared By:

Richard W. Engel, Jr., MO 34641
Erin M. Edelman, MO 67374
John G. Willard, MO 67049
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@armstrongteasdale.com
Email: eedelman@armstrongteasdale.com
Email: jwillard@armstrongteasdale.com

Ira Dizengoff (pro hac vice admission pending)
Meredith A. Lahaie (pro hac vice admission pending)
Kevin Zuzolo (pro hac vice admission pending)
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, NY 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
idizengoff@akingump.com
mlahaie@akingump.com
kzuzolo@akingump.com

Julie Thompson (pro hac vice admission pending)
AKIN GUMP STRAUSS HAUER & FELD LLP
1333 New Hampshire Avenue, N.W.
Washington, D.C. 20036
Telephone: (202) 887-4000
Facsimile: (202) 887-4288
julie.thompson@akingump.com

Proposed Counsel to the Debtors and Debtors in Possession




                                             11
